  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 1 of 6. PageID #: 34




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


Clifton B. Mays,                             )       CASE NO. 1: 20 CV 2809
                                             )
               Plaintiff,                    )       JUDGE PATRICIA A. GAUGHAN
                                             )
        v.                                   )
                                             )       Memorandum of Opinion and Order
Michael C. O’Malley, et al.,                 )
                                             )
               Defendants.                   )

                                          Background

       Plaintiff Clifton B. Mays, an Ohio prisoner proceeding pro se, has filed an in forma

pauperis civil rights complaint in this matter against multiple defendants. (Doc. No. 1.) The

plaintiff was convicted in 2018 in the Cuyahoga County Court of Common Pleas of multiple

crimes, including felonious assault, kidnapping, domestic violence, endangering children,

aggravated menacing, and having weapons under disability. See State of Ohio v. Clifton B.

Mays, CR-18-627206-A (Cuyahoga County Ct. of Comm. Pls.)

         The plaintiff’s complaint pertains to the his arrest and conviction in the 2018 criminal

case, but his pleading is convoluted, unclear, and extremely difficult to parse. Even the specific

defendants the plaintiff seeks to sue are unclear. Although he refers to numerous others

(including Ohio appellate and Supreme Court judges and other state employees and law

enforcement personnel), the only defendants he specifically names in the initial caption of his

complaint are Cuyahoga County Common Pleas Judge Brendan J. Sheehan, Prosecutors

Michael C. O’Malley and Christine Vachas, his court-appointed attorney Michael J. Cheselka,

and the victim in his criminal case. (See Doc. No. 1 at 1-2.)
  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 2 of 6. PageID #: 35




       His complaint does not set forth cogent allegations or specific legal claims against each

of these defendants. Instead, his complaint consists of unclear and conclusory complaints and

grievances regarding his arrest and trial, set forth on multiple pages and portions of different

form complaints. His basic complaint is that he was illegally arrested and “fraudulently

convicted in a kangaroo court” in his criminal case after being to subjected to a “sham legal

process” and “mock trial.” (Doc. No. 1 at 4.) He contends Common Please Judges John Russo

and Sheehan and the county prosecutors were all in “agreement too put [him] through a sham

legal process so they could convict him.” (Id. at 8.) He contends the prosecutors put on false

evidence and failed to investigate his case, and that his attorney Michael Chelska also “worked

against” him and “sold him out to the mock trial conspiracy.” (Id. at 5.)

       He contends his speedy trial rights were violated. He also complains the victim lied

under oath with a plan to kill him, that the Cleveland Police illegally “kidnapped” him, and that

he was held in the county jail under deplorable conditions amounting to cruel and unusual

punishment. (See id. at 3, 6, 9.)

       He generally asserts his due process rights were violated in his criminal case, but he

does not seek any specific relief. He simply contends his rights were violated and that the Ohio

Court of Appeals and Ohio Supreme Court, as well as a number of other organizations and

entities, refused to investigate his case to expose the “conspiracy” against him but that they

instead covered up the “lower courts’ crimes in the interest of the Buddy System.” (Id. at 6.)

He asserts he could not receive help “because of racism.” (Id. at 7.)

                                       Standard of Review


                                                -2-
  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 3 of 6. PageID #: 36



        Although the standard of review for pro se pleadings is liberal, Williams v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011), “the lenient treatment generally accorded pro se litigants has

limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se plaintiffs must still meet

basic pleading requirements, and courts are not required to conjure allegations on their behalf.

See Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001). Federal district courts are

expressly required, under 28 U.S.C. §1915(e)(2)(B), to screen all in forma pauperis complaints

filed in federal court and to dismiss before service any such action that the court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468,

470-71 (6th Cir. 2010). In order to state a claim, a complaint must set forth “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. (holding that

the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007) for deciding motions to dismiss under Fed. R. Civ. P.

12(b)(6) governs dismissals for failure to state a claim under §1915(e)(2)(B)). The “allegations

must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

In addition, they must be sufficient to give the defendants “fair notice of what [the plaintiff’s]

claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506,

514 (2002).

                                             Discussion

        Upon review, the Court finds that the plaintiff’s complaint must be dismissed in

accordance with § 1915(e)(2)(B). Even liberally construed, it does not allege any plausible

claim upon which he may be granted relief in a civil rights action. First, the plaintiff’s



                                                  -3-
  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 4 of 6. PageID #: 37



allegations are so rambling, unclear, and conclusory that they fail to meet basic pleading

requirements necessary to allege plausible claims above a speculative level. See Lillard v.

Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept

summary allegations or unwarranted conclusions in determining whether a complaint states a

claim for relief). Courts are not required “to conjure” allegations for pro se plaintiffs or “guess

at the nature of the claim asserted.” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

       Further, he has alleged no cognizable civil rights claim under the Supreme Court’s

decision in Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

       in order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a [42 U.S.C.] § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to make such
       determination, or called into question by a federal court’s issuance of a writ of
       habeas corpus, 28 U.S.C. § 2254.

       Id. at 486-87.

       A claim bearing the described relationship to a conviction or sentence that has not been

invalidated is not cognizable under § 1983. Id. at 487. The holding in Heck has been extended

to actions seeking injunctive and declaratory relief as well as to damage claims. See Edwards v.

Balisok, 520 U.S. 641, 646-48 (1997) (declaratory relief); Clarke v. Stalder, 154 F.3d 186,

189-90 (5th Cir. 1998) (injunctive relief intertwined with request for damages); Wilson v.

Kinkela, No. 97-4035, 1998 WL 246401, at *1 (6th Cir. May 5, 1998) (injunctive relief).

       Here, whatever the plaintiff’s claims are against the defendants identified in the initial

caption of his complaint, they necessarily imply the invalidity of his conviction in his 2018

criminal case. Accordingly, because there is no suggestion in his complaint that his conviction



                                                -4-
  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 5 of 6. PageID #: 38



has been set aside or invalidated in any of the ways articulated in Heck, his complaint alleges no

cognizable civil rights claim under § 1983.

       Further, the defendants the plaintiff identifies in the initial caption of his complaint are

immune from suit or cannot be sued under § 1983. It is well established that judges and other

court officers enjoy absolute immunity from suits on claims arising out of the performance of

judicial or quasi-judicial functions. See Wappler v. Carniak, 24 F. App'x 294, 295-96 (6th Cir.

2001). Prosecutors are likewise immune. See e.g., Holland v. County of Macomb, No.

16–2103, 2017 WL 3391653, at *2 (C.A.6 (Mich.), 2017) citing Imbler v. Pachtman, 424 U.S.

409, 430–31 (1976) (prosecutors have immunity from liability under § 1983 when engaging in

activities intimately associated with the judicial phase of the criminal process, such as initiating

a prosecution). It is also “firmly established that a defense attorney, regardless of whether he is

a public defender or private attorney, is not a state actor for purposes of § 1983.” Jordan v.

Kentucky, No. 3: 09 CV 424, 2009 WL 2163113, at *4 (W.D.Ky. July 16, 2009), citing Polk

County v. Dodson, 454 U.S. 312 (1981). Nor can the plaintiff sue the victim in his criminal

case. See Azar v. Conley, 456 F.2d 1382 (6th Cir. 1972) (where a complaint in a civil rights

action against a private citizen did not allege that the private person was acting “under color of

law,” the action was properly dismissed).

                                            Conclusion

       For all of the foregoing reasons, the plaintiff’s complaint is dismissed in accordance with

28 U.S.C. § 1915(e). The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.




                                                 -5-
  Case: 1:20-cv-02809-PAG Doc #: 4 Filed: 03/02/21 6 of 6. PageID #: 39



       IT IS SO ORDERED.



                                     /s/ Patricia A. Gaughan
                                     PATRICIA A. GAUGHAN
                                     United States District Court
Dated: 3/2/21                        Chief Judge




                                      -6-
